Robinson, J.
This is an action on a promissory note-. The defense is that the note was given on a grain-option deal and that it was made without authority by James Lees, the husband of Jennie Lees. The case was fairly tried. The jury found a verdict against the defendants for $1,843.75, and interest; and they appeal to this court. Both the defendants claim that the consideration of the note was illegal, and Jennie Lees claimed that her husband had no authority to sign her name to the note, because the note was given for gambling purposes. The issues in the case and the law of the case are very simple. The evidence shows plaintiff paid for the note the face value, $1,843.75; that it was signed by James Lees and Jennie Lees. Bor several years James Lees had been insolvent, and he had been doing quite an extensive business in the name of his wife with her knowledge and consent. Indeed he had a general power of attorney to make deeds and mortgages, to borrow money, and to buy and sell personal property, and to sign her name- to notes. It seems the general rule is that when a man becomes insolvent he becomes an agent of his wife, and does business in her name. The note in question is signed thus: Mrs. Jennie Lees, by James Lees, her attorney in fact, and by James Lees. At and prior to the time of the making of the note in question James Lees had been doing considerable farming business, for his wife, of course. He and his sons hauled wheat to the Buchanan Elevator Company, and he habitually took storage tickets, made out checks and promissory notes in the name of J. Lees or Jennie Lees. He wanted to get rich quick, and concluded to do it by speculation in grain options with John Miller Company. He got his old-time friend, J. A. Buchanan, to do most -of the correspondence with the company. When his losses amounted to about $1,900, he gave the note in question and borrowed from the plaintiff the money to pay up. Now he wants to shift the losses onto his old friend, J. A. Buchanan, because he was so kind as to- do most of the correspondence for him. Now he claims that Buchanan was kind of an accessory and decoyed him into- the losing speculation. Man is too much disposed to blame others for his own folly, and attorneys are too much disposed to think it an easy matter to hoodwink judges and to make them believe that there is no confidence between a man and his wife when he acts as her general agent, with her knowledge and consent.
*33The case was fairly submitted to the jury and it is hard to see how they could have found a different verdict. It is certainly well sustained by the evidence.
Judgment affirmed.
Christianson, J. I concur in result.
*27Note. — Although in general the relation of husband and wife does not give rise to any presumption that the husband is acting in the transaction as agent of his wife, if the wife allows a husband to have charge of her property, and knows that he is contracting with reference thereto in her name, and, with knowledge of the facts, she ratifies such contracts, a general agency to act for her, so as to bind her for similar contracts made by him in her name and as her agent, will be presumed, and she will be estopped to deny the same, as will bo seen by an examination of the cases in note in 17 L.R.A.(N.S.) 223, on proof of husband’s agency for wife by evidence of ’similar acts by husband.